Citation Nr: 0502894	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-09 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel





INTRODUCTION

The veteran had active service from December 1968 to March 
1972.  He served in the Republic of Vietnam from August 1969 
to August 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  


FINDINGS OF FACT

1.  The veteran experiences tinnitus as a result of acoustic 
trauma sustained in service, including while engaged in 
combat against enemy forces in Vietnam.

2.  His migraine headaches also are related to his military 
service.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(d) (2004).   

2.  Migraine headaches also were incurred in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) became effective on November 9, 
2000.  Implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA eliminated the requirement of submitting a well-grounded 
claim and provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance if there is no reasonable 
possibility that it would aid in substantiating the claim.  
Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002). 

The Board has determined that the evidence and information 
currently of record supports a complete grant of the benefits 
requested.  So no further notice and/or development is 
required to comply with the VCAA or its implementing 
regulations because it would be inconsequential.  Thus, the 
Board will address the merits of the appellant's claims for 
service connection.  

Applicable Laws and Regulations

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting 
in chronic disability was incurred in service, or, if pre-
existing service, was aggravated therein beyond its natural 
progression.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Furthermore, with chronic disease shown as such in service so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id.  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  Id.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id.; See, too, Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Service connection is also permissible for any disease 
initially diagnosed after discharge from service when all of 
the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  

Also, disability that is proximately due to or the result of 
a service-connected disorder shall be service connected.  
38 C.F.R. § 3.310(a) (2004).  Service connection will be 
granted, as well, for aggravation of a nonservice-connected 
condition by a service-connected disorder, although 
compensation is limited to the degree of disability (and only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).  

In determining whether service connection is warranted for a 
disability alleged, VA is responsible for considering 
evidence both for and against the claim.  If the evidence, as 
a whole, supports the claim or is in relative equipoise 
(i.e., about evenly balanced), then the veteran prevails.  
Conversely, if the preponderance of the evidence is against 
the claim, then it must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Background

The veteran's service medical records (SMRs) do not show 
complaints of either headaches or tinnitus - meaning ringing 
in his ears.  He was treated for 5 days in January 1969 for 
otitis media of the left ear.  There was no indication of 
hearing loss or other relevant symptom or defect during 
audiometric testing for discharge from the military.  His 
service ended in March 1972.



In a statement submitted in conjunction with his February 
2001 claim for service connection, the veteran reported that 
neuropathy of his left shoulder had been a major underlying 
factor in his migraine headaches and that he had experienced 
a constant ringing in his ears since exposure to loud noises 
and explosions in Vietnam.  He further indicated that his 
tinnitus was associated with the episode of otitis media of 
the left ear during service, in January 1969.  And he stated 
that, since service, a private neurologist had indicated the 
migraines were due to spinal and nerve injuries, the latter 
apparently related to his 
service-connected neuropathy of the left shoulder.  In 
another attached statement the veteran reported having been 
treated since 1989 for migraines and tinnitus, and he listed 
the names and addresses of his treating physicians.  

In the report of a July 2001 psychiatric evaluation, Dr. 
Salvesen indicated the veteran developed tinnitus during 
service and was then currently being treated for 
hypertension.  The diagnoses included tinnitus.  

Dr. Boothby afforded the veteran a neurological evaluation in 
June 2001, at which time it was reported that in 1991 the 
veteran had been placed on Inderal for hypertension and 
migraine control.  

VA outpatient treatment (VAOPT) records beginning in 2001 
reflect diagnoses and treatment in June and September 2001 
for hypertension and migraine headaches.  During a June 2001 
Agent Orange protocol evaluation the veteran complained of 
headaches, which he believed were secondary to problems with 
his cervical spine.  

A November 2001 report of an evaluation by Dr. Upham 
indicates the veteran developed the onset of migraines in 
March 1991, and prolonged standing or driving triggered 
these.  It also was reported that he had consulted a 
neurologist who believed the migraines were secondary to a 
herniated disc/degenerative disc disease (DDD) at C3-4.  The 
assessments included neuropathy of the left upper extremity 
- which was associated with cervical radiculopathy and to 
prior injury of the left upper back and traumatic neuropathy 
of the left upper back.  

A report of a November 2001 psychiatric evaluation by Dr. 
Metzger contains diagnoses including tinnitus.  

A report of a November 2001 evaluation by Dr. Friberg 
indicates the veteran complained of having had a hearing loss 
and ringing in his ears since exposure to rockets, mortars, 
and gun fire in Vietnam.  It also was noted that he was 
hospitalized for left otitis media during service, after 
which he was exposed to loud noises.  He had a "right" 
shoulder neuropathy that sometimes caused a migraine.  
A contemporaneous hearing evaluation revealed a steeply 
sloping sensorineural hearing loss.  The diagnostic 
impression was bilateral tinnitus aurium.  

In June 2002 a VA physician remarked that, based on a review 
of the veteran's SMRs and his post-service medical records, 
he has, in part, tinnitus and chronic migraine headaches - 
both of which began during his military service.

Analysis

Tinnitus

Initially, the Board notes that service connection for 
hearing loss was denied in the March 2002 rating action that 
was appealed.  And although the veteran initiated an appeal 
of this claim by filing a Notice of Disagreement (NOD) in 
April 2002 that, in part, contested this denial, after 
receiving a Statement of the Case (SOC) in March 2003 - 
including concerning this specific claim, he did not 
thereafter perfect his appeal to the Board by submitting a 
timely Substantive Appeal (e.g., a VA Form 9 or equivalent 
statement) that addressed this particular issue.  His April 
2003 VA Form 9 only pertained to the denials of his claims 
for tinnitus and migraine headaches.  So these are the only 
two claims currently before the Board.  See 38 C.F.R. 
§ 20.200 (2004).



If VA determines the veteran engaged in combat and his 
alleged trauma is 
combat-related, then his lay testimony or statement is 
accepted as conclusive evidence of the occurrence of the 
trauma and no further development or corroborative evidence 
is required - provided that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service."  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. §  3.304(d); see 
also Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat or that he did but that the alleged trauma is not 
combat related, then his lay statements or testimony, alone, 
are not sufficient to establish the occurrence of the alleged 
trauma.  Instead, the record must contain other objective 
information that corroborates his testimony or statements.  
See Zarycki, 6 Vet. App. at 98.  

Bear in mind, however, the presumptions the veteran receive 
as a result of being in combat only apply when determining 
whether he experienced the alleged trauma.  This has nothing 
to do with determining whether he also experienced chronic, 
continuous symptoms after his discharge from the military 
such that his current impairment can be causally related to 
the trauma in service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); see also Savage v. Gober, 10 Vet. App. 488 (1997) 
(discussing the concept of continuity of symptomatology).

The veteran is service-connected for post-traumatic stress 
disorder (PTSD) as a result of combat in Vietnam.  
Consequently, his participation in combat already has been 
established and conceded.  With this in mind, the specific 
type of trauma alleged, i.e., exposure to loud noises or 
acoustic trauma, is factually consistent with the 
circumstances of his service.  It therefore stands to reason 
that he indeed sustained acoustic trauma during service in 
the manner alleged, even though it is not actually documented 
in the record on appeal.  See, e.g., 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d); cf. Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).   



This, in turn, means the absence of confirmation of tinnitus 
in the veteran's SMRs is much less significant than would 
ordinarily be the case since the Board is conceding that he 
sustained acoustic trauma during combat.  This, then, is no 
longer the determinative issue.  Rather, the dispositive 
issue is whether he has chronic disability as a residual of 
that trauma.  There is sufficient evidence of record to 
conclude that he does.

Although there is no favorable objective clinical evidence in 
the years immediately after service documenting complaints of 
tinnitus, there nevertheless is substantial clinical evidence 
in more recent years documenting both persistent complaints 
of this condition and, of equal or greater significance, 
causally relating the current tinnitus back to the veteran's 
military experiences in combat.  This includes the November 
2001 report from Dr. Friberg.  He also indicated the veteran 
now has a sensorineural hearing loss, which tinnitus is often 
associated with.

38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) do not obviate 
the requirement that a combat veteran submit evidence of 
current disability and evidence of a nexus/link between the 
current disability and service.  See, too, 38 C.F.R. § 
3.303(d) (permitting the granting of service connection for 
any disease initially diagnosed after service when all of the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service); Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . .").  See also Maggitt v. West, 202 F.3d 1370, 
1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  

Here, though, as mentioned, this medical nexus requirement is 
met.  And while Dr. Salvesen's July 2001 report stating that 
the veteran had developed tinnitus during service appears to 
have been based on a history related by the veteran, himself, 
rather than an objective independent review of the relevant 
evidence, the only medical nexus opinion on file based on a 
review of the entire record is the June 2002 statement of a 
VA physician.  And his opinion also was favorable and was 
made after a review of the veteran's SMRs and his post-
service medical records.  

Since, for these reasons, the evidence supports the claim, 
service connection for tinnitus is warranted - especially if 
all reasonable doubt is resolved in the veteran's favor.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Migraine Headaches

Aside from PTSD based on his combat in Vietnam, the veteran 
also is service connected for episodic atrial and sinus 
tachycardia, rated as 30-percent disabling, and for 
neuropathy of the left shoulder, rated as 20-percent 
disabling.

Service connection for hypertension was denied by the March 
2002 rating action at issue.  And although the veteran 
initiated an appeal by filing an NOD and received an SOC in 
March 2003 in response addressing this claim, he did not then 
file a timely Substantive Appeal (e.g., a VA Form 9 or 
equivalent statement) concerning this claim for hypertension.  
As already alluded to, his April 2003 VA Form 9 only 
addressed his claims for tinnitus and migraine headaches.  
So the claim for hypertension is not before the Board.  
38 C.F.R. § 20.200.

Nonetheless, service connection was granted by a March 2003 
rating decision for neuropathy of the left shoulder on the 
basis that the disability pre-existed service but was 
permanently aggravated during service beyond its natural 
progression.  This was despite a post-service intercurrent 
injury with additional symptoms of the left shoulder 
unrelated to military service.  

Even the veteran's statement with his claim for service 
connection for migraine headaches indicates that he believed 
they were due to injuries to both the shoulder (during 
service) and the cervical spine (which was after service).  
Dr. Upham stated that another physician had opined they were 
due exclusively to the cervical spine disability, although 
this was apparently based on a history related by the 
veteran.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (a 
diagnosis is only as good and credible as the history on 
which it is predicated).



In any event, the only medical opinion currently on file 
based on a review of the entire record as to whether the 
veteran's current migraine headaches are related to his 
military service, or a service-connected disorder, is the 
favorable June 2002 statement of a VA physician.  This 
physician's opinion confirmed the veteran's migraine 
headaches are related to his military service, and this 
opinion was based on a review of his SMRs and those 
pertaining to treatment and evaluation that he has received 
since service.  So the opinion is fully informed.  Cf. Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993); Owens v. Brown, 7 
Vet. App. 429 (1995); Swann v. Brown, 5 Vet. App. 229, 233 
(1993).

The fact that the headaches also have been causally related 
by competent medical opinion to the left shoulder neuropathy, 
which is service connected, at least makes the evidence 
concerning their origin evenly balanced for and against the 
claim.  This, in turn, means the veteran is given the benefit 
of the doubt under § 3.102.  Accordingly, service connection 
for migraine headaches is warranted.  


ORDER

Service connection for tinnitus is granted.

Service connection for migraine headaches also is granted.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


